Citation Nr: 9922126	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.

2.  Entitlement to service connection for diarrhea due to an 
undiagnosed illness.

3.  Entitlement to service connection for frequent urination 
due to an undiagnosed illness.

4.  Entitlement to service connection for muscle/joint pain 
in the shoulder and neck due to an undiagnosed illness.

5.  Entitlement to service connection for skin problems due 
to an undiagnosed illness.

6.  Entitlement to service connection for mood swings, 
lethargy, and sleep problems due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran has verified active duty from September 1990 to 
August 1991.  He also had previous unverified service.

This appeal arose from an October 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In October 1997, the Jackson, 
Mississippi, RO continued to deny entitlement to the benefits 
sought.  In April 1998, the veteran testified at a personal 
hearing at the RO; in September 1998, the hearing officer 
continued to deny entitlement to the requested benefits.

The RO had denied entitlement to service connection for 
headaches due to an undiagnosed illness in the rating action 
issued in October 1996.  The veteran then disagreed with this 
denial in December 1996, and the issue was included on the 
October 1997 statement of the case provided to him and his 
representative.  In November 1997, the veteran submitted his 
substantive appeal, in which he specifically stated those 
issues which he wished to appeal.  He did not make any 
reference to headaches.  Therefore, it is found that the 
appeal of this issue has not been properly perfected for 
appellate review at this time, and will not be considered by 
the Board of Veterans' Appeals (Board).  See 38 C.F.R. 
§ 20.202 (1998).

The issue of entitlement to service connection for 
muscle/joint pain in the neck and shoulder will be subject to 
the attached remand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from chronic fatigue, diarrhea, frequent urination, 
skin problems and mood swings, lethargy and sleep problems 
which can be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for chronic fatigue, diarrhea, 
frequent urination, skin problems and mood swings, lethargy 
and sleep problems.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 3.303(b), 3.317 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).


FACTS

Chronic fatigue

The veteran's service medical records dated in June 1984 and 
December 1987 make no mention of chronic fatigue.  A May 30, 
1991 Southwest Asia Demobilization and Redeployment Medical 
Evaluation noted his admission of suffering no injuries in 
the Persian Gulf.  He denied experiencing fatigue and he 
stated that there was no reason to believe that he had been 
exposed to any chemical agents during his service.  A June 
1991 examination was negative.

The veteran offered no complaints concerning fatigue during a 
VA examination conducted in June 1992.  He also made no 
reference to this disorder during February to June 1995 VA 
outpatient treatment.  

VA examined the veteran in September 1995.  He stated that he 
suffered from chronic fatigue despite getting 6-8 hours of 
sleep per night.  He indicated that after awakening he still 
felt tired.  The diagnosis was subjective history of fatigue.  
In September 1996, his mother-in-law submitted a statement, 
wherein she noted that he was constantly tired. 

VA re-examined the veteran in August 1998.  He indicated 
that, even if he gets a good night's sleep, he is still 
tired.  He stated that he is very tired upon first arising, 
but that, once he gets started, he does not notice the 
fatigue.  He did not suggest that these complaints had 
interfered with his employment with the Mississippi 
Department of Corrections.  The diagnosis was history of 
fatigue with normal laboratory and physical findings.

The veteran testified at a personal hearing in April 1998.  
He indicted that he had noticed fatigue in 1991 or 1992.  No 
matter how much sleep he gets, he is still tired and groggy 
in the morning.  However, he did state that he would begin to 
feel better later in the day.  He admitted that he had never 
sought any treatment for his complaints, but had begun to 
take a multi-vitamin on his own.  He did not state that his 
fatigue had interfered with his employment.


Diarrhea

The veteran's service medical records showed a complaint on 
December 17, 1990 of diarrhea for the past 8 hours.  He 
denied stomach pain.  He described four loose bowel movements 
over the past 8 hours.  The assessment was acute 
gastroenteritis.  During the May 30, 1991 Southwest Asia 
Demobilization and Redeployment Medical Evaluation, he denied 
experiencing diarrhea.  He also indicated that there was no 
reason to believe that he had been exposed to chemical or 
other agents.  A June 1991 examination was negative.

The veteran was examined by VA in June 1992.  His history was 
negative.  The abdomen was without organomegaly, masses or 
tenderness.  His bowel sounds were normoactive and there was 
no rebound tenderness.  In September 1994, he was admitted to 
a private facility for the surgical treatment of an anal 
fistula.

VA examined the veteran in September 1995.  He indicated that 
he would experience diarrhea after a meal, although he 
described no specific food intolerance.  He stated that 
diarrhea would occur about three times a week, which would 
usually consist of one watery bowel movement.  This would 
generally resolve on its own.  His abdomen was without 
organomegaly, masses or tenderness.  The bowel sounds were 
normoactive and there was no rebound tenderness.  A barium 
enema, which was not technically good due to the presence of 
a moderate amount of fecal material, could not rule out the 
possibility of polyps or small mass lesions.  The diagnosis 
was history of diarrhea, etiology unknown.

A VA examination of the veteran was conducted in August 1997.  
He stated that he would experience diarrhea immediately after 
eating, although he again described no specific food 
intolerance.  This would consist of one watery bowel 
movement, which would resolve on its own.  This would occur 
once a day.  However, he did state that the condition was 
improving; each attack was less violent than before and the 
number of bowel movements had decreased.  The examination of 
the abdomen noted that it was without organomegaly, masses or 
tenderness.  His bowel sounds were normoactive and there was 
no rebound tenderness.  His laboratory studies were normal, 
as was a barium enema.  An upper gastrointestinal series 
(UGI) revealed mild duodenitis.  A September 18, 1997 VA 
outpatient treatment record noted the presence of a hiatal 
hernia, diverticula and duodenitis. 

The veteran was examined by a private physician in October 
1997.  He complained of suffering from post-prandial chest 
burning and pressure for the past three months.  He denied 
abdominal pain or any change in bowel movements.  This pain 
was rarely associated with emesis but was not accompanied by 
hematemesis, melena or hematochezia.  A recent UGI had 
revealed a hiatal hernia.  The physician noted a history of 
lactose intolerance, which caused bloating and diarrhea with 
food or other dairy products.  The abdomen was soft, 
nontender and nondistended.  Bowel sounds were present, and 
there was no hepatosplenomegaly or palpable masses.  The 
diagnosis noted that he appeared to have significant reflux 
disease which may be related to his hiatal hernia.

The veteran testified at a personal hearing in April 1998.  
He stated that his diarrhea had begun in the Persian Gulf.  
Now, he has to use the restroom immediately after eating.  
However, he denied ever having sought treatment for these 
complaints.


Frequent urination

The veteran's service medical records dated in June 1984 and 
December 1987 make no reference to any urinary complaints.  
During the May 30, 1991 Southwest Asia Demobilization and 
Redeployment Medical Evaluation, he denied having any urinary 
problems.  He stated that there was no reason to believe that 
he had been exposed to chemicals or other agents during his 
service in the Gulf.  A June 1991 examination was negative.

During a June 1992 VA examination of the veteran, laboratory 
studies revealed slight hematuria, whose etiology was 
unknown.  However, he made no complaints of any urinary 
problems.

The veteran was examined by VA in September 1995.  He 
indicated that he had begun to suffer from frequent urination 
in 1992.  He complained of nocturia twice a night.  He also 
noted that he voided approximately three times a day.  He 
indicated that he had a good stream, without hesitancy or 
post-void dribbling.  He also denied dysuria.  The impression 
was nocturia, etiology undetermined.  The examiner indicated 
that he was unfamiliar with this complaint being related to 
service in the Persian Gulf.

VA re-examined the veteran in August 1997.  After direct 
questioning, he indicated that he had nocturia one time per 
night.  He voided with a good urinary stream, with no 
difficulty initiating urination.  A history of microhematuria 
was noted; there was no history of urinary calculous, dysuria 
or urinary tract infections.  The physical examination was 
negative.  The impression was urinary frequency (although 
this problem was not present during the day).  VA outpatient 
treatment records developed between June 1995 and September 
1997 noted his history of microhematuria.

The veteran testified at a personal hearing in April 1998.  
He stated that he had to use the restroom more than once 
during the night.  He admitted that he did not know whether 
this condition began in the Persian Gulf because they had 
them drink so much water.  He indicated that he had pain in 
the groin area.  All tests in the past had been inconclusive.  
An IVP performed in May 1998 was normal.


Skin problems

The veteran's service medical records included an examination 
performed in June 1984.  This noted a mole on the lower back; 
however, there was no mention of any skin disorders.  A 
periodic examination conducted in December 1987 was also 
within normal limits.  On May 30, 1991, a Southwest Asia 
Demobilization and Redeployment Medical Evaluation was 
conducted.  There were no complaints made concerning any skin 
problems.  He indicated that there was no reason to believe 
that he had been exposed to any chemical agents during his 
tour in the Persian Gulf.  A June 1991 examination was 
negative.  A March 1992 Reserve record noted that he was 
being treated by VA for folliculitis barbae.  

The veteran was examined by VA in June 1992.  He did not 
report any problems with his skin.  A March 1994 Persian Gulf 
Registry examination did not find any rashes.

The veteran was re-examined by VA in September 1995.  He 
complained that the skin on his feet would peel.  This was 
not pruritic and there was no maceration between the toes.  
However, there was peeling on the lateral aspect of the feet.  
The diagnosis was dyshidrosis of the feet.

In September 1996, the veteran's wife and mother-in-law 
submitted statements in his behalf.  They each stated that 
the veteran had peeling of the skin of his feet.  

VA examined the veteran in August 1997.  He indicated that he 
had had peeling of the skin of the feet and the hands, 
although it was currently asymptomatic.  He also said that he 
had had some welts on the lower legs for the past three to 
three and one-half years.  The objective examination found no 
lesions on the feet at the time of the examination.

The veteran testified at a personal hearing in April 1998.  
He indicated that peeling on his feet had begun in the summer 
of 1991.  He commented that he still had patches on his feet 
that peeled.  He treated the condition at home with various 
lotions.


Mood swings, lethargy and sleep problems

The veteran's service medical records included examinations 
performed in June 1984 and December 1987.  These were 
negative for any complaints concerning mood swings, lethargy 
or sleep problems.  On May 30, 1991, a Southwest Asia 
Demobilization and Redeployment Medical Evaluation was 
conducted.  He denied nightmares, trouble sleeping or 
recurring thoughts of his experiences.  He also indicated 
that there was no reason to believe that he had been exposed 
to chemical or other agents during his service.  An 
examination performed in June 1991 was negative.

VA examinations conducted in June 1992 and September 1995, as 
well as VA outpatient treatment records from February to June 
1995 contained no reference to any complaints of a 
psychiatric nature.  A September 1996 statement from his wife 
submitted in his behalf included her reference to the veteran 
suffering from night sweats.  She also indicated that he 
would wake up shouting and displayed body tremors.  She also 
said that he was lethargic and had mood swings.

VA examined the veteran in January 1997.  He stated that he 
trembled at times and was depressed most of the time, with a 
feeling of emptiness.  He could identify no reason for his 
depression.  There was no history of a head injury, stroke, 
seizures, hallucinations or suicidal or homicidal ideations.  
He admitted that his depression was exacerbated by stress, 
family illness and his employment.  The mental status 
examination noted no unusual motor activity, no flights of 
ideas or looseness of associations.  His mood was depressed, 
as was as his affect.  He denied hallucinations and there 
were no identifiable delusions.  He was oriented in four 
spheres and his recall was good.  His judgment was adequate 
and his insight was fair.  The diagnosis was depressive 
disorder, not otherwise specified.

A January 1997 statement from the veteran's wife again 
referred to his night sweats and mood swings.  She indicated 
that his mood swings were worse when there were loud noises.  
A friend stated that ever since his return from the Gulf, the 
veteran had become withdrawn and melancholy.

In April 1998, the veteran testified at a personal hearing.  
He stated that his mood swings and lethargy had begun 
immediately after his marriage in 1991.  His wife has told 
him that he tosses and turns at night and mumbles to himself.  
He was jumpy and had mood swings twice a month.  He also 
noted that would become emotional whenever he saw articles 
about the Persian Gulf War.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

A review of the legislative history indicates that veteran's 
seeking compensation under 38 C.F.R. § 3.317 (1998) be 
required to show some objective indication of the presence of 
a chronic disability attributable to an undiagnosed illness 
prior to the award of service connection.  See Fed. Reg., 
Vol. 60, No. 23, pp. 6662-6663 (Feb. 3, 1995).  There must be 
some objective evidence that indicates that the veteran is 
not well.  This evidence can include medical findings or 
other non-medical indications which can be independently 
observed or verified (including through lay statements), such 
as time lost from work, evidence that a veteran has sought 
treatment for his or her symptoms, evidence indicating 
changes in a veteran's appearance, physical abilities, and 
mental or emotional attitude, etc.  See Fed. Reg., at 6663, 
supra.


Chronic fatigue

Initially, the service medical records are completely silent 
as to any complaints concerning chronic fatigue.  In fact, 
the veteran has stated during his May 1991 Southwest Asia 
deployment examination that he did not suffer from fatigue.  
Clearly, there is no objective evidence that chronic fatigue 
was present during active duty.  Moreover, there is no 
objective evidence to relate his currently diagnosed fatigue 
(which was first found in 1995) to his period of service.  
Therefore, service connection on a direct basis is not 
warranted.

The veteran has also claimed that he suffers from chronic 
fatigue due to an undiagnosed illness that was caused by 
exposure to chemical and other agents during service in the 
Persian Gulf.  However, during his May 1991 redeployment 
examination, he had denied any reason to believe that such 
exposure had taken place.  While chronic fatigue has been 
diagnosed, there is no indication that he suffers from any 
current disability.  He has stated that, while he feels tired 
in the morning, he begins to feel better throughout the day.  
Significantly, he has indicated that he has never sought any 
treatment for his complaints and he has admitted that it has 
not interfered with his employment.  In this case, the 
veteran does not have a "disability" due to an undiagnosed 
illness.  Therefore, it is found that there is no evidence to 
suggest that he suffers from a disability the result of an 
undiagnosed illness.


Diarrhea

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, the veteran's service medical records 
had indicated that he had suffered from one complaint of 
diarrhea in service, which was diagnosed as acute 
gastroenteritis in December 1990.  No further complaints were 
noted.  Therefore, it is apparent that the evidence suggests 
the presence of a disease in service.  The evidence also 
indicates that he suffers from complaints of diarrhea.  The 
objective evidence does not suggest a connection between the 
two.  However, the question arises as to whether the disease 
noted in service resulted in the development of a "chronic" 
condition.  After a careful review of the evidence of record, 
it is found that that evidence does not support a finding of 
chronicity in this case.  This is supported by the facts that 
he had no complaints concerning diarrhea between the one 
episode in service in 1990 and the first complaint after 
service made during the September 1995 VA examination.  
Moreover, there is no objective evidence of a relationship 
between the two.  The veteran is not competent, as a 
layperson, to state that he had developed a chronic 
disability the result of the one episode experienced in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case, which indicated that a condition 
(a complaint of diarrhea) was noted in service and which 
included his testimony of continuity of symptomatology after 
service, does not include competent evidence relating the 
veteran's diarrhea to that symptomatology.  No expert opinion 
has been rendered concerning such a relationship.  

Finally, the veteran has asserted that he suffers from 
diarrhea due to an undiagnosed illness that was caused by 
exposure to chemical and other agents while serving in the 
Persian Gulf.  However, the legislation requires that a 
veteran suffer from a disability due to an "undiagnosed 
illness."  See 38 C.F.R. § 3.317 (1998).  However, in this 
case, the veteran's private physician noted in October 1997 
that the veteran suffered from diarrhea as a consequence of 
lactose intolerance.  Therefore, the veteran does not have a 
disability due to an undiagnosed illness.  Thus, this section 
is not for application in this instance since a diagnosis has 
been made.


Frequent urination

In the instant case, the service medical records made no 
mention of any urinary complaints.  Clearly, there is no 
evidence of the existence of a disease in service.  The 
veteran has been diagnosed with nocturia.  However, because 
there is no evidence of any disease in service, the question 
of a relationship between any current disorder and his 
service has been rendered moot.  Therefore, there is no basis 
upon which to find that he has presented evidence of well 
grounded claim for service connection on a direct basis.

The veteran has also claimed that he suffers from frequent 
urination due to an undiagnosed illness that was caused by 
exposure to chemical or other agents during his service in 
the Persian Gulf.  However, in order to be compensated under 
the provisions of 38 C.F.R. § 3.317 (1998), a veteran must 
suffer from "disability" due to an undiagnosed illness 
following exposure to chemical agents in the Gulf.  There is 
no suggestion that he suffers a disability because of his 
complaints of frequent urination.  There is no indication his 
complaints have caused him to miss work and there is no 
suggestion that he sought treatment for his complaints.  
Therefore, it is found that the veteran has not presented 
evidence of a well grounded claim for service connection 
pursuant to 38 C.F.R. § 3.317.


Skin problems

In the instant case, there was no evidence that any skin 
disorder was present in service.  Thus, there is no objective 
evidence of the existence of a disease in service.  There is 
evidence that he currently suffers from dyshidrosis of the 
feet; thus, there is evidence of a current disability.  
However, since there is no indication of any disease in 
service, the question of a relationship between his current 
disability and his period of service has been rendered moot.  

The veteran has asserted that he suffers from a skin problem 
due to an undiagnosed illness that was caused by exposure to 
chemical and other agents while serving in the Persian Gulf.  
However, the legislation requires that a veteran suffer from 
a disability due to an "undiagnosed illness."  See 
38 C.F.R. § 3.317 (1998).  However, in this case, the veteran 
has been diagnosed as suffering from dyshidrosis.  Therefore, 
the veteran does not have a disability due to an undiagnosed 
illness.  Thus, this section is not for application in this 
instance since a diagnosis has been made.


Mood swings, lethargy, and sleep problems

In the instant case, there is no indication that the veteran 
complained of or was treated for any psychiatric complaints 
during service.  Thus, there is no suggestion that a disease 
existed in service.  The objective evidence notes that the 
veteran was diagnosed with a depressive disorder at the time 
of the January 1997 VA examination.  However, because there 
is no evidence of any psychiatric disease in service, the 
question of a relationship between any current disorder and 
his period of service, has been rendered moot.  

The veteran has also asserted that he suffers from mood 
swings, lethargy and sleep problems due to an undiagnosed 
illness that was caused by exposure to chemical and other 
agents while serving in the Persian Gulf.  However, the 
legislation requires that a veteran suffer from a disability 
due to an "undiagnosed illness."  See 38 C.F.R. § 3.317 
(1998).  However, in this case, the veteran has been 
diagnosed as suffering a depressive disorder, not otherwise 
specified.  Therefore, the veteran does not have a disability 
due to an undiagnosed illness.  Thus, this section is not for 
application in this instance since a diagnosis has been made.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for chronic fatigue is denied.

Service connection for diarrhea is denied.

Service connection for frequent urination is denied.

Service connection for skin problems is denied.

Service connection for mood swings, lethargy and sleep 
problems is denied.


REMAND

The veteran has contended, in essence, that he suffers from 
muscle and joint pain in the neck and right shoulder due to 
an undiagnosed illness the result of exposure to chemicals 
and other agents during his service in the Persian Gulf.

In reviewing the record, it is noted that the veteran did 
complain of a stiff neck in service.  Mild torticollis of the 
neck was diagnosed.  Following service, VA outpatient 
treatment records from February to June 1995 found a 
congenital anomaly at C1.  This anomaly, however, has not 
been noted on later examinations.  A VA examination conducted 
in September 1995 diagnosed "probable tendonitis" in both 
shoulders.

The Board finds that the evidence is not clear as to whether 
the veteran currently suffers from a diagnosed disability of 
the neck and/or shoulder.  Since the Board cannot rely on its 
own opinion as to medical diagnosis or causation, it is found 
that another VA examination should be conducted.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and the case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician.  After reviewing the 
entire claims file, to include the 
service medical records, the examiner 
should determine whether or not the 
veteran suffers from diagnosable 
conditions of the neck and/or shoulders.  
If any conditions are diagnosed, the 
examiner shoulder render an opinion as to 
whether that diagnosis or diagnoses are 
responsible for his complaints of pain.  
The examiner should also indicate whether 
the veteran suffers from a congenital 
anomaly of the cervical spine and, if so, 
whether that anomaly explains his 
complaints of neck and/or shoulder pain.  
If no condition can be diagnosed, the 
examiner should so state.  All indicated 
special studies deemed necessary should 
be accomplished.  The claims folder must 
be made available to the examiner prior 
to the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the folder has been reviewed.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

